Citation Nr: 1009525	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to October 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim was previously before the 
Board in January 2009, at which time it was remanded for 
further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009, the Board remanded the claim at issue 
including for a VA examination to determine the severity of 
the Veteran's hepatitis C.  The Board also requested an 
opinion as to whether the Veteran's nonservice-connected 
sleep apnea and sarcoidosis with chronic fatigue syndrome 
symptomatology could be dissociated from, or was part and 
parcel of his hepatitis C.  The record reflects that the 
Veteran underwent a VA examination in August 2009, including 
laboratory testing.  Although the record shows that in 
October 2009, the examiner from the August 2009 VA 
examination provided an opinion as to whether there was a 
relationship between the Veteran's splenectomy and his 
sarcoidosis, there is no evidence that he provided an opinion 
as to whether the Veteran's hepatitis C symptomatology could 
be distinguished including from his nonservice-connected 
sleep apnea and sarcoidosis with chronic fatigue syndrome 
symptomatology.  Therefore,  given the foregoing, the Board 
finds that compliance with the January 2009 remand has not 
been accomplished.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that this case is not 
ready for appellate review and must be remanded for further 
development.

Further, the record demonstrates that the Veteran's hepatitis 
C has been rated under under 4.114, Diagnostic Code 7345, 
which pertains to chronic liver disease without cirrhosis, 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemocthromatosis, drug-induced hepatitis, etc., 
but excluding bile duct disorders and hepatitis C).

However, the Board finds that 38 C.F.R. § 4.114, Diagnostic 
Code 7354, which pertains to hepatitis C (or non-A, non-B 
hepatitis) may also be applicable.  Under this Diagnostic 
Code, if hepatitis C leads to sequelae, such as cirrhosis or 
malignancy of the liver, the sequelae should be rated under 
an appropriate diagnostic code, taking care not to use the 
same signs and symptoms as the basis for evaluation under 
Diagnostic Code 7354 and under a diagnostic code for the 
sequelae.  Id. Note (1); 38 C.F.R. § 4.14 (2009).

The Board also finds that 38 C.F.R. § 4.114, Diagnostic Code 
7343 (2009) may also be applicable.  Under this Diagnostic 
Code, a 100 percent rating is assigned when there are 
malignant neoplasms of the digestive system, exclusive of 
skin growths.  According to the Note in this section, a 
rating of 100 percent shall continue beyond the cessation of 
any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination. Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of §3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals. Id.

The Board notes that such Diagnostic Codes are particularly 
applicable because VA outpatient treatment records dated in 
February 2010 show that the Veteran has Childs A cirrhosis 
and hepatocellular carcinoma.  However, the record does not 
contain a competent VA opinion as to whether such cirrhosis 
and hepatocellular carcinoma are, etiologically related to, 
or chronically aggravated by, the Veteran's hepatitis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be contacted and 
requested to furnish the names, addresses, 
and dates of treatment of all medical 
providers from whom he has received 
treatment for hepatitis C, cirrhosis of 
the liver, and liver carcinoma since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already of 
record.

2.  The Veteran should then be afforded a 
VA examination to determine the current 
nature, extent and severity of his 
service-connected hepatitis C disability.  
All necessary tests should be performed.  
The claims folder, including a copy of 
this remand, must be made available to the 
examiner for review, and the examiner must 
verify that the claims folder has, in 
fact, been reviewed.

A.)  With respect to hepatocellular 
carcinoma, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's hepatocellular 
carcinoma is etiologically related to, or 
chronically aggravated by, his service-
connected hepatitis C.

If and only if the examiner affirmatively 
indicates that the hepatocellular 
carcinoma is related to the hepatitis C, 
he or she should indicate:

i)  What type of treatment/procedures, if 
any, the Veteran has undergone as a result 
of such condition (i.e.-chemotherapy, 
surgery, x-rays, etc.).

ii)  How long the Veteran underwent such 
treatment (i.e.--days, weeks, months, 
etc.).

iii)  When such treatment began and ended 
and/or if the treatment is still ongoing.

B.)  With respect to cirrhosis, the 
examiner should be requested to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's cirrhosis 
of the liver is etiologically related to, 
or chronically aggravated by, his service-
connected hepatitis C.

If and only if the examiner affirmatively 
indicates that the cirrhosis is related to 
the hepatitis C, he or she should 
indicate:

i)  Whether the Veteran has associated (i) 
ascites, (ii) hepatic encephalopathy, 
(iii) hemorrhage from varices (include 
comment on episodes of hemetemesis and/or 
melena), (iv) portal gastropathy (v) 
portal hypertension, and/or (vi) jaundice.  
If so, indicate, as appropriate, the 
number of episodes, periods of remission, 
or whether the condition is refractory to 
treatment.

ii)  Whether the Veteran receives any 
current treatment for cirrhosis, and if 
so, the length and frequency of that 
treatment; the Veteran's response to such 
treatment; and any side effects 
experienced by the Veteran as a result of 
that treatment.

iii)  Whether the Veteran takes medication 
for cirrhosis or requires any dietary 
changes as a result of that disorder.

iv)  Whether the Veteran experiences the 
following in association with cirrhosis: 
weakness, anorexia, malaise, abdominal 
pain, and weight loss or gain (include 
amount and time frame).  For each of the 
foregoing found to be present, discuss the 
frequency (e.g., daily, intermittent, 
etc.) and severity.

v)  Whether extrahepatic manifestations of 
the Veteran's liver disease (e.g. 
vasculitis, kidney disease, arthritis) are 
present or absent.

C.)  With respect to hepatitis C, the 
examiner must indicate whether or not 
there is serologic evidence that the 
Veteran's hepatitis C is active and 
whether or not it is symptomatic.

If, and only, if the examiner finds that 
the Veteran's hepatitis C is symptomatic, 
he or she should indicate:

i)  Whether the Veteran has 
"incapacitating episodes" (defined as 
periods of acute signs and symptoms with 
symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain with symptoms severe 
enough to require bed rest and treatment 
by a physician)?  If so, the examiner must 
provide the frequency of the episodes and 
the total duration of the episodes over 
the past 12- month period. The examiner 
must also indicate the source of such 
information, e.g., is it reported by the 
Veteran and/ or is it documented in the 
available records?

ii)  Whether the Veteran receives any 
current treatment, and if so, the length 
and frequency of that treatment; the 
veteran's response to such treatment; and 
any side effects experienced by the 
Veteran as a result of that treatment.

iii)  Whether the Veteran takes medication 
for hepatitis C or requires any dietary 
changes as a result of that disorder. 

iv)  Whether the Veteran experiences any 
of the following in association with 
hepatitis C: fatigue, weakness, anorexia, 
malaise, abdominal pain, weight loss 
(include amount and time frame), and right 
upper quadrant pain.  If so, state the 
frequency, (e.g., near constant, 
debilitating, daily, intermittent, etc.) 
and severity of each of those 
manifestations.

D.)  The examiner should also indicate 
which, if any, of the Veteran's hepatitis 
C, cirrhosis, and carcinoma symptomology 
overlap.

3.  Thereafter, the RO should readjudicate 
the Veteran's increased rating claim with 
consideration of the applicability of the 
provisions of 38 C.F.R. § 4.114, 
Diagnostic Codes 7343, 7345, and 7354.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2009).



